Citation Nr: 0601889	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant, S. B. and M. B.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant claims that her deceased husband had World War 
II service in the Commonwealth Army of the Philippines in the 
service of the U. S. Armed Forces for the Far East (USAFFE).  
The appellant seeks benefits as the decedent's widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that the claimant was not entitled to VA death 
benefits because her deceased husband lacked status as a 
veteran.

The Board remanded the claim in March 2005 for the appellant 
to be afforded a personal travel board hearing in Manila as 
she had requested.  

The appellant, S.B. and M.B. presented testimony at a 
personal hearing before the undersigned Veterans Law Judge in 
June 2005.  A copy of the hearing transcript was placed in 
the claims file.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse in this case had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.




CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
based on qualifying service by the appellant's deceased 
spouse have not been met.  38 U.S.C.A. §§ 101, 107, 1310, 
1541, 5100-5103A, 5106, 5107 (West 2002 and Supp. 20005); 
38 C.F.R. §§ 3.1, 3.3, 3.5. 3.6, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the 
appellant's deceased husband had not achieved predicate 
status as a veteran under the law.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

Nevertheless, in this case, the RO sent correspondence in 
March 2003, a decision in June 2003, a statement of the case 
in December 2003, and supplemental statements of the case in 
May 2004 and September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

Because it has not been established that the appellant's 
deceased husband is a "veteran" for VA purposes, and since 
there is no additional and pertinent information to dispute 
the service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2005).  
This case hinges upon the threshold determination as to 
whether the appellant's deceased husband had recognized 
service to be considered a "veteran," and in this regard 
the service department has verified that he does not have the 
requisite service.  No amount of notice from VA can change 
the legal status of the appellant's husband as certified to 
VA by the service department.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  At the hearing in June 2005, there was 
testimony that the decedent had used two last names, one a 
variation in spelling of the other, and that the decedent's 
records might be under the other name.  Our review finds, 
however, that a search had been made under both last names.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  There is no reasonable possibility that 
obtaining a VA medical opinion would substantiate this claim, 
which has been denied because of a lack of qualifying 
service.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II.  Facts and analysis

The appellant contends that her deceased husband served in 
the Philippine Army when it was called into service by the 
United States Armed Forces during World War II.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the 
requisite service.  38 U.S.C.A. § 1521 (West 2002).  
Similarly, benefits may be payable to the surviving spouse of 
a veteran whose death was service connected, pursuant to 
38 U.S.C.A. § 1310, and non-service-connected death pension 
is payable to the surviving spouse of a veteran of certain 
wartime service, under 38 U.S.C.A. § 1541.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2005).  However, such service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C.A. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate U.S. service department under the following 
conditions: (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In the present case, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child, 
in January 2003, along with a death certificate, a statement 
dated in August 1997 from the Civil Registrar that records 
had been destroyed and a copy of a marriage certificate could 
not be verified or issued, a May 1985 certification regarding 
the marriage, a hospital summary for the decedent's terminal 
hospitalization, a clearance slip dated in March 1945, a 
joint affidavit as to the facts of the decedent's birth, a 
June 1973 individual reservist's data sheet, and a roster of 
persons discharged from the Philippine Army in May 1945 to 
include the decedent's name with the last name having a 
variation of spelling from that shown on other documents.  

Subsequently submitted was a February 1978 letter from the 
decedent to the RO, an Affidavit for Philippine Army 
Personnel dated in March 1946, and a February 2004 
certification from the General Headquarters of the Armed 
Forces of the Philippines as to military status.  Medical 
records were requested and received from the Veterans 
Memorial Medical Center.  

In May 2003 the RO received a copy of a May 1975 document 
from the National Personnel Records Center (NPRC) that 
expressly certified that the decedent had no recognized 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  In May 2004, the RO received 
certification from the NPRC, that the decedent had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  

An additional request was made for a search of the decedent's 
period of service under a variation of spelling of the last 
name.  In August 2004, the RO received certification from the 
NPRC, that the decedent had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

The appellant, S.B., and M.B. testified as to the decedent's 
military service.  In addition, M.B. testified that that the 
decedent had used two names, with one name described as a 
nickname used by his comrades during the war which was a 
slight variation in the spelling of his last name.  Our 
review finds that the spelling of the nickname was the same 
spelling of the decedent's last name that was used in the 
request to NPRC for an additional search that received a 
negative reply in August 2004.  

The Court of Appeals for Veterans Claims has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Furthermore, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, supra.  In cases for VA benefits where the 
requisite veteran status is at issue, the relevant question 
is whether the individual has qualifying service under title 
38 of the United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification is 
required, see 38 C.F.R. § 3.203(c), the service department's 
decision on such matters is conclusive and binding upon VA.  
Thus, if the United States service department refuses to 
verify the decedent's claimed service, the appellant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits administered 
by VA unless a United States service department documents or 
certifies their service.  See Duro, supra; see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).  Once verification is 
sought and a negative response is received, section 3.203(a) 
has no further application.  That result pertains regardless 
of whether the appellant submits any documents before the 
search.  The Board notes that the proper course for an 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  We note that recognition of service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not equally sufficient for 
benefits administered by VA; this Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

The Board notes that no additional facts, such as alternate 
name spellings in addition to the two spellings that have 
been submitted, or different dates of service/service numbers 
to warrant recertification, have been received by the RO.  
Accordingly, the Board finds that VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the decedent was not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA benefits, as the surviving spouse of the 
decedent, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Because the appellant's deceased husband is not a veteran for 
purposes of entitlement to VA benefits, basic eligibility for 
VA benefits is not demonstrated, and the appeal is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


